Dissenting Opinion by
Judge Mencer:
I respectfully dissent. In Pennsylvania Labor Relations Board v. State College Area School District, 9 Pa. Commonwealth Ct. 229, 306 A. 2d 404 (1973), we carefully analyzed Sections 701, 702 and 703 of the Act *328of July 23, 1970, P. L. 563, 43 P.S. §§1101.701, 1101.702 and 1101.703. We conclude that “Section 702 provides that public employers shall not be required to bargain as to any matter of inherent managerial policy but, if the policy matter affects wages, hours and terms and conditions of employment as well as the impact thereon, upon request, the public employers must meet and discuss such policy matter. However, the controlling provision, not to be overlooked, is that under Section 702 a public employer is not required to bargain on any policy matter notwithstanding the effect or impact that it may have on wages, hours, and terms and conditions of employment9 Pa. Commonwealth Ct. at 238, 306 A. 2d at 410 (footnote omitted) (emphasis in original).
Here the majority arrives at the diametrically opposite conclusion. The majority acknowledges that a board of school directors has broad authority to conduct extracurricular activity. Pease v. Millcreek Township School District, 412 Pa. 378, 195 A. 2d 104 (1963). However, here the policy matter of extracurricular activity is somehow transferred from Section 702 to Section 701 when the question of wages is considered. This conclusion reached by the majority renders the second sentence of Section 702 meaningless.
If the majority is correct in its contention that once the bare policy decision is made to have an extracurricular activity, then all matters of wages, hours and other terms and conditions of employment related thereto immediately become bargainable items, the question, arises concerning what matters affecting wages, hours and terms and conditions of employment were intended to be reserved for the meet-and-discuss process referred to in the second sentence of Section 702. It is respectfully submitted that the purpose of the second sentence of Section 702 was to provide for those situations where a managerial policy decision affected wages, hours and conditions of employment or had an impact *329thereon, and to provide that in such event the employer would be required to meet and discuss on such matters.
In Pennsylvania Labor Relations Board v. State College Area School District, supra, we stated that “[o]ur analysis of Sections 701, 702 and 703 of Act 195 produces these applicable criteria: ... 3. Any item of wages, hours, and other terms and conditions of employment, if affected by a policy determination, is not a bargainable item.” 9 Pa. Commonwealth Ct. at 244, 306 A. 2d at 412-13.
The questions of whether or not to field a football team and who shall be the coach are questions of inherent managerial policy. The Board and the majority agree with this salient fact. However, they contend that, once the Section 702 policy decisions to play football and to hire a certain person as the coach have been made, the question of the coach’s wages is a matter for collective bargaining under Section 701. Not so. The wages to be paid the coach is a meet-and-discuss item and is an item of wages under Section 702.
I would conclude that the wages to be paid a teacher, subject, under Section 701, to collective bargaining, are those wages attributable to the performance of the teacher’s duties for which he can gain tenure and be discharged only in accordance with law and with due process considerations. Accordingly, I conclude that when teachers perform services not subject to the tenure provisions of the School Code, in connection with a voluntary extracurricular activity program, the very creation and continuation of which lies within the discretion of the board of school directors, then the wages attributable to the performance of those services are subject to Section 702 meet-and-discuss provisions.
I believe that such a conclusion (1) gives meaning to the provisions of both Sections 701 and 702, (2) *330does not diminish the right of the teachers to bargain collectively or the right of the school board to deal realistically with inherent managerial policy matters, and (3) comports with our recent decision in Pennsylvania Labor Relations Board v. State College Area School District, supra.
Judge Rogers joins in this dissent.